Citation Nr: 1234148	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  08-19 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), including on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to June 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In its November 2010 decision and remand, the Board noted that the Veteran's contention that he was unable to work due, partly, to his service-connected residuals of prostate cancer.  Acknowledging that a TDIU claim is part of an increased rating claim when such claim is raised by the record, the Board found that a claim for TDIU was properly before it.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  In that same decision and remand, the Board remanded the claim for TDIU for further development, which has been completed.  In January 2012, the Board again remanded the case for further development.  It is not before the Board for adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The evidence does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(a) and (b) (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, when the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As noted in the Introduction above, the Board remanded the TDIU issue for further development in January 2012.  In particular, the Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with a VA examination to determine whether the Veteran's service-connected disabilities rendered him unemployable.  Veteran's initial rating claim in March 2011 for further evidentiary development.  The AOJ was then asked to submit the TDIU to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular consideration.  Finally, the AOJ was to readjudicate the Veteran's claim.

The Veteran was provided a Social and Industrial Study in February 2012.  The TDIU issue was then submitted to the Director of Compensation and Pension Service.  The Director issued a report in August 2012, the claim was readjudicated by the Appeals Management Center in August 2012 and then returned to the Board for further adjudication.  

The Board acknowledges that the Veteran was not provided a VA examination by a medical profession and instead provided a Social and Industrial Study by a Social Worker instead.  Despite this, the Board finds that the Board's remand instructions have been properly complied with.  Prior to the Board's remand, the Veteran had been provided a VA examination by a nurse practitioner in January 2011.  The examiner explained that she was unable to provide an opinion as to substantial gainful employment because providing a detailed analysis of the Veteran's skills, prior experience, training and education were beyond her expertise.  She explained that in order to properly determine if an impaired individual can or cannot perform substantial gainful employment, one needs to know the Veteran's physical limitations which were provided by the VA nurse practitioner in her report.  She recommended that a vocational analysis was needed which would include comparing available jobs in the economy to the Veteran's particular skills, training, education and other factors.  The Social and Industrial Study conducted in February 2012 provided the necessary analysis of the Veteran's background which was not provided by the January 2011 VA examiner.  For this reason, the Board finds that the AMC substantially complied with its remand instructions.

Thus, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).
The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   
(2004).

The record reflects that the AMC provided the Veteran with the notice required under the VCAA and Dingess by a letter mailed in November 2010.  

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, post-service VA and private treatment records, and his lay statements of argument have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include any other medical records, that could be obtained to substantiate the Veteran's appeal.  

With respect to the examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claims.  The Veteran was afforded VA examination in January 2011.  He was also afforded a Social and Industrial Study in February 2012.  These reports reflect that each examiner reviewed the Veteran's past medical history, recorded the Veteran's current complaints, conducted appropriate examinations, and rendered appropriate diagnoses consistent with the other evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions as to the Veteran's initial rating claims has been met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issues on appeal were insignificant and nonprejudicial to the Veteran. 
The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2011).  

Accordingly, the Board will address the issue on appeal.

TDIU Claim

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2011).  

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the (service-connected) condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

In this case, the Veteran is service-connected for prostate cancer, rated as 20 percent disabling; Wegener's Granulomatosis, rated as 20 percent disabling; bilateral tinnitus, rated as 10 percent disabling; duodenal ulcer, rated as 10 percent disabling; sinusitis, rated as 10 percent disabling; bilateral hearing loss, rated as 0 percent disabling; fracture to left fourth finger, rated as 0 percent disabling; paresthesia of the left hand, rated as 0 percent disabling; erectile dysfunction, rated as 0 percent disabling; hepatitis C, rated as 0 percent disabling; and hypertension, rated as 0 percent disabling.  He has a combined evaluation of 50 percent.  Thus, he does not meet the basic percentage requirements for eligibility for consideration for the grant of TDIU under 38 C.F.R. § 4.16(a). 

However, where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities.  See 38 C.F.R. § 4.16(b) (2011). Unlike the criteria for an extraschedular rating under 38 C.F.R. § 3.321, the grant of an extraschedular rating for TDIU under 38 C.F.R. § 4.16  is based on a subjective standard that seeks to determine if a particular veteran is precluded from employment based on his service-connected disabilities.  See VAOPGCPREC. 6-96 (1996).  This means that the Board should take into account the veteran's specific circumstances including his disability, education, and employment history when determining if he is unable to work.

In October 2007, the Veteran explained that his prostate cancer was a major factor in his decision to take an early retirement, thereby reducing his lifetime earnings and his social security entitlement by thousands of dollars.  

In January 2011, the Veteran was afforded a VA examination.  The Veteran reported a history of fatigue and that affects his employment.  The Veteran specifically stated that his Hepatitis C condition affected his employment because it limited him from doing all kinds of strenuous physical activity.  The January 2011 VA examiner diagnosed the Veteran with fatigability secondary to hepatitis C, and prostate cancer.  It affected his ability to do physical employment which involved strenuous physical activity such as heavy lifting, prolonged walking and standing.  The Veteran also reported that he was unable to work fulltime due to fatigue.  

However, the Veteran was able to do part-time sedentary employment.  The examiner opined that the Veteran's service-connected nerve paralysis of the left hand, duodenal ulcer did not have an effect on his employment, since the veteran reported that the hand condition had been resolved for three years.  The examiner maintained that the Veteran's fatigue due to Hepatitis and prostate cancer limited his ability to maintain full time employment.  In a May 2011 addendum, the examiner who examined the Veteran in January 2011 stated that she was unable to provide an opinion as to whether the Veteran was unable to perform substantial gainful employment as determining the Veteran's skills, prior experience, training and education were beyond her expertise.  See May 2011 VA addendum to January 2011 examination report.  

As to educational background, the Veteran reported that he had 3 years of college (98 credit hours) and worked in the Army in the finance department.  See January 2011 VA examiner's report, page 3; Social and Industrial Survey dated in February 2012, page 3.  After retiring from the army, the Veteran worked for a bank in the installment loan department.  See Social and Industrial Study dated in February 2012, page 6.  He also worked as a bookkeeper, general ledger clerk, proof and transit clerk, teller and in fed wires.  Id.  The Veteran reported that toward the end of his employment, he did not have any physical demands and his employer allowed him to dictate weight restrictions after his prostatectomy.  

As to the reason for his retirement, the Veteran reported that he retired at the age of 60 due to medical issues, stress at work and feeling overloaded at work.  See Social and Industrial Study dated in February 2012, page 6.  He also noted fatigue and that he could not accomplish as many tasks on a daily basis that he once was able to.  The Veteran noted that his fatigue could be attributed to age or medical problems.  He also mentioned that Hepatitis can cause fatigue.  He also reported having a low blood count, but service connection has not been awarded for this issue.  The Veteran explained that he cannot be outside very long due to sinusitis.

The Veteran explained that he was unaware of a claim for unemployability and said that he likely was able to work part-time, but has no interest to do so.  The Veteran also stated that he did not believe his service-connected disabilities rendered him unemployable.  He also hoped that this claim would end soon.

The Court has held that the threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  However, the Board may not assign an extraschedular rating in the first instance, as the authority for doing so is vested in the Director of the Compensation and Pension Service. See 38 C.F.R. § 4.16(b) (2011); see also Bagwell v. Brown, 9 Vet. App. 337 (1996); VAOPGCPREC 6-96 (Aug. 16, 1996). 

Accordingly, in January 2012, the Board remanded the matter of entitlement to TDIU under an extraschedular basis to the RO for referral to the Under Secretary for Benefits, Director of Compensation and Pension Service, or other appropriate designee for extraschedular consideration.  In April 2012, the AMC requested such reconsideration.

The Director of Compensation and Pension found that the evidence did not establish that the Veteran's disabilities met the scheduler requirements for a total rating based on individual unemployability under 38 C.F.R. 4.16(a).  The Director also concluded that the Veteran's service connected disabilities are not shown to render him unemployable on an extra-schedular basis under 38 C.F.R. 4.16(b).   In support of his decision, the Director noted that the Veteran himself reported that he did not believe his service-connected disabilities rendered him unemployable.  

Following issuance of a supplemental statement of the case in August 2012, the case was returned to the Board.

The evidence does not show that entitlement to a TDIU on an extraschedular basis is warranted.  First and foremost, although the Veteran reported, in October 2007, that his diagnosis of prostate cancer played a major factor in his decision to retire early at the age of 60, the Veteran has since then declared that, in his view, his service-connected disabilities do not render him unemployable.  

The evidence provided in the Social Industrial Survey and January 2011 VA examination confirm this to be true.  During the January 2011 VA examination, the Veteran explained that he did not believe he could work fulltime due to fatigue.  The examiner opined that his fatigue was due to his Hepatitis C and prostate cancer.  She concluded that fatigue from his service-connected conditions of Hepatitis C and prostate cancer limited his ability to maintain full time employment.  She opined that the Veteran's fatigability affected his ability to do physical employment, but the Veteran reported that his employment after service was working at a bank.  Toward the end of his career at the bank, he had no physical demands.  The Veteran noted that he is unable to go outside due to sinusitis, but the Veteran employment history shows that he worked inside.  The Social Worker agreed that in ability to go outside for long periods would not likely affect his employment as he worked in the banking industry.  As noted above, the Veteran considered his medical problems at the time that he decided to retire, but he also mentioned stress from his job.  The VA examiner also concluded that the Veteran's median nerve paralysis on the left hand and duodenal ulcer did not have any effect on his employment (his hand condition had resolved). 

Although the January 2011 examiner found that his service-connected conditions of Hepatitis C and prostate cancer limited his ability to maintain full time employment, she also stated that she was unable to provide an opinion as to substantial gainful employment because providing a detailed analysis of the Veteran's skills, prior experience, training and education were beyond her expertise.  See May 2011 addendum to January 2011 VA examination report.  For this reason, the Board places little probative value on the January 2011 examiner's conclusion.

The Board finds that preponderance of the evidence shows that the Veteran is not unemployable due to his service-connected disabilities.  While he retired early at the age of 60, he explained that it was partly due to his medical problems, but also do to stress at work and feeling overloaded.   Furthermore, while the evidence clearly shows that the Veteran's service-connected disabilities have a significant impact on his employment, the evidence suggests that he would be able to maintain part time employment.

Based upon a review of all of the evidence, and for reasons articulated above, the Board finds the evidence does not show that the Veteran's service connected disabilities are of such severity as to preclude his participation in all forms of substantially gainful employment for which he is qualified.  Entitlement to a TDIU on an extraschedular basis is not warranted. 


ORDER

A total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


